Exhibit 10.7
SECOND AMENDMENT TO CREDIT AGREEMENT
Dated as of August 12, 2009
          This SECOND AMENDMENT (this “Amendment”), dated as of August 12, 2009,
is entered into by and among VML US FINANCE LLC, a Delaware limited liability
company (the “Borrower”), VENETIAN MACAU LIMITED, a Macau corporation (the
“Company”) and THE BANK OF NOVA SCOTIA, as administrative agent for the Lenders
(together with its permitted successors in such capacity, “Administrative
Agent”), acting with the consent of the Requisite Lenders, and, for the purposes
of Section 4 hereof, the Loan Parties listed on the signature pages hereto.
RECITALS
     A. WHEREAS, the Borrower, the Company, the Lenders, the Administrative
Agent, The Bank of Nova Scotia, as Collateral Agent, Goldman Sachs Credit
Partners L.P., Lehman Brothers Inc. and Citigroup Global Markets Inc., as
co-syndication agents, joint lead arrangers and joint bookrunners, and Banco
Nacional Ultramarino, S.A. and Sumitomo Mitsui Banking Corporation as
co-documentation agents have entered into that certain Credit Agreement, dated
as of May 25, 2006 (together with all Exhibits and Schedules thereto and as
amended through the date hereof, the “Credit Agreement”).
     B. WHEREAS, capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to such terms in the Credit Agreement.
     C. WHEREAS, the Loan Parties have requested that the Requisite Lenders
agree to amend certain provisions of the Credit Agreement as provided for
herein.
     D. WHEREAS, the Requisite Lenders are willing to agree to such amendments
relating to the Credit Agreement subject to the terms and conditions set forth
below and have consented to Administrative Agent executing this Amendment on
their behalf.
          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto hereby agree as
follows:
          1. Amendments to Credit Agreement. Upon the terms and subject to the
conditions set forth herein and in reliance on the representations and
warranties of the Loan Parties set forth herein, the parties hereto hereby agree
to the following amendments, which amendments refer to the Credit Agreement
unless specifically noted otherwise:
               (a) Amendments to Section 1.1 of the Credit Agreement
(Definitions). Section 1.1 of the Credit Agreement is hereby amended by:
                    (i) Addition of New Definitions. Adding the following new
definitions in proper alphabetical sequence:



--------------------------------------------------------------------------------



 



2

     “AH Transfer” is defined in subsection 7.10(xxiii).
     “Delayed Start Revolving Loan Commitments” is defined in subsection 2.9(F).
     “Equity Sale Proceeds” means the aggregate cash proceeds received by the
Parent and the Parent’s Subsidiaries in respect of a Permitted Equity Sale in
connection with a public or private offering of equity interests (including
equity interests that are issued upon conversion or exchange of securities which
are convertible into or exchangeable for such equity interests) of a Subsidiary
of the Parent through which its ownership interest of the Company is held net of
the direct costs relating to such Permitted Equity Sale (including legal,
accounting and investment banking fees and expenses and sales, finders’ or
brokers commissions) and taxes paid or payable as a result thereof.
     “Excess Asset Sale Proceeds” is defined in subsection 2.4B(iii)(a).
     “Excess Loss Proceeds” is defined in subsection 2.4B(iii)(b).
     “Excess Termination Proceeds” is defined in subsection 2.4B(iii)(c).
     “First Sale” is defined in subsection 7.10(xxiii).
     “Permitted Bond Issuance” is defined in subsection 7.1(xx).
     “Permitted Bond Ratable Share” means, at any date, the percentage
equivalent of a fraction (i) the numerator of which is the then outstanding
principal amount of Permitted Bonds and (ii) the denominator of which is the sum
of the numerator plus the then outstanding principal amount of the Term Loans.
     “Permitted Bonds” is defined in subsection 7.1(xx).
     “Permitted Equity Sale” means any sale or transfer of equity interests
(including equity interests that are issued upon conversion or exchange of
securities which are convertible into or exchangeable for such equity interests)
in a Subsidiary of the Parent through which its ownership of the Company is held
through one or more public or private offerings, sales, agreements or stock
option plans, if after any such offering, sale, transfer or grant, the common
equity interests of the Company owned (either directly or indirectly) by the
Parent do not constitute less than 50.1% of the total outstanding common equity
interests of the Company (subject to any applicable Usufruct Agreement and
mandatory minority shareholder requirements in accordance with the Legal
Requirements of Macau SAR), provided that any Equity Sale Proceeds are applied
pursuant to subsection 2.4B(iii)(k) hereof to the extent required thereby.”
     “Syndication Agent” means Goldman Sachs Credit Partners L.P. in its
capacity as a Co-Syndication Agent.



--------------------------------------------------------------------------------



 



3

                    (ii) Amendment to the Definition of “Applicable Margin.” The
definition of “Applicable Margin” is hereby amended as follows: Each percentage
rate per annum specified therein is increased by, (i) with effect from the
Second Amendment Effective Date, 3.25% per annum, until an amount equal to
$500,000,000 has been applied to prepay the Loans upon consummation of one or
more Permitted Equity Sales pursuant to subsection 2.4B(iii)(k), and (ii) 2.25%
per annum after such application of such prepayment pursuant to subsection
2.4B(iii)(k), in each case, from the rates that were in effect prior to the
Second Amendment Effective Date.
                    (iii) Amendment to the Definition of “Change of Control.”
The definition of “Change of Control” is hereby amended by replacing clause
(c) thereof with the following:
“(c) the Parent ceases to own (either directly or indirectly) (i) prior to the
occurrence of a Permitted Equity Sale, 100% of the common equity interests of
the Company and (ii) following the occurrence of a Permitted Equity Sale, 50.1%
of the common equity interests of the Company (subject, in each case, to the any
Usufruct Agreement and mandatory minority shareholder requirements in accordance
with the Legal Requirements of the Macau SAR); or”
                    (iv) Amendment to the Definition of “Consolidated Adjusted
EBITDA.” The definition of Consolidated Adjusted EBITDA is amended by the
addition of the following further proviso thereto at the end of the first
sentence of such definition:
“; provided further that, for purposes of determining Consolidated Adjusted
EBITDA solely for the respective four consecutive Fiscal Quarter periods ending
on September 30, 2009, December 31, 2009 and March 31, 2010, to the extent that
operating expenses in the most recent Fiscal Quarter in such period have been
reduced from levels in any of the three preceding Fiscal Quarters through
implementation of reduction-in-force or other cost-cutting initiatives the
effect of which the Company reasonably believes is continuing, and the Company
so certifies in the certificate delivered pursuant to Section 6.1(iv) for such
Fiscal Quarter, then the levels of such operating expenses for such three
preceding Fiscal Quarters may be adjusted as if such reductions in operating
expenses had been achieved in such quarters as well up to a maximum amount of
(i) $40,000,000 for the period of four consecutive Fiscal Quarters ending on
September 30, 2009, (ii) $19,000,000 for the period of four consecutive Fiscal
Quarters ending on December 31, 2009 and (iii) $12,000,000 for the period of
four consecutive Fiscal Quarters ending on March 31, 2010.”
                    (v) Amendment to the Definition of “Consolidated Excess Cash
Flow.” The definition of Consolidated Excess Cash Flow is amended by
(x) deleting “and” immediately before clause (j) in such definition and
(y) inserting the following immediately before the proviso in such definition:



--------------------------------------------------------------------------------



 



4

     “and (k) any amounts included in the determination of Consolidated Adjusted
EBITDA during such period pursuant to the second proviso in the first sentence
of the definition of Consolidated Adjusted EBITDA”
                    (vi) Amendments to the Definition of “Eligible Assignee.”
The definition of “Eligible Assignee” is hereby amended by adding the following
immediately at the end thereof:
“Notwithstanding the foregoing, the Company may in its sole and absolute
discretion waive the restrictions set forth in clauses (i), (ii) and (iii) of
the fourth proviso above as to any Person that would otherwise be an Eligible
Assignee by notifying the Administrative Agent in writing of such waiver.”
                    (vii) Amendments to the Definition of “Permitted Liens.” The
definition of “Permitted Liens” is hereby amended (w) by adding the phrase “and
the holders of Indebtedness (and their representatives) incurred pursuant to a
Permitted Bond Issuance” immediately following the phrase “the Secured Parties”
in clause (i) thereof, (x) deleting “and” at the end of clause (xx) thereof,
(y) replacing the “.” at the end of clause (xxi) thereof with “,” and (z) by
adding the following additional paragraphs (xxii) and (xxiii) thereto:
     “(xxii) Liens on the Collateral junior in priority to the Liens created by
the Collateral Documents pursuant to an intercreditor agreement entered into as
contemplated by Section 7.1(xix); and
     (xxiii) Liens on the Collateral that are pari passu with the Liens created
by the Collateral Documents pursuant to an intercreditor agreement entered into
as contemplated by Section 7.1(xx).”
               (b) Amendments to Section 2.4 of the Credit Agreement
(Repayments, Prepayments and Reductions in Commitments; General Provisions
Regarding Payments).
(i) Section 2.4B(iii)(a) of the Credit Agreement is hereby amended by the
addition of the following further proviso at the end of the first sentence
thereof:
“; provided further that the amount of any prepayment otherwise required
pursuant to the foregoing provisions of this subsection 2.4B(iii)(a) shall be
reduced by an amount equal to the lesser of (x) the Permitted Bond Ratable Share
of such amount and (y) the amount of the related Net Asset Sale Proceeds which
are required by the provisions of the Permitted Bonds to be applied or offered
to be applied to the redemption or retirement of Permitted Bonds; provided that
to the extent such Net Asset Sale Proceeds are not so applied to retire or
redeem Permitted Bonds after an offer to do so has been made (“Excess Asset Sale
Proceeds”), such Excess Asset Sale Proceeds shall be applied to repay Loans in
accordance with this Section 2.4B(iii)(a).”



--------------------------------------------------------------------------------



 



5

(ii) Section 2.4B(iii)(b) of the Credit Agreement is hereby amended by the
addition of the following further proviso at the end of the first sentence
thereof:
“; provided further that the amount of any prepayment otherwise required
pursuant to the foregoing provisions of this subsection 2.4B(iii)(b) shall be
reduced by an amount equal to the lesser of (x) the Permitted Bond Ratable Share
of such amount and (y) the amount of the related Net Loss Proceeds which are
required by the provisions of the Permitted Bonds to be applied or offered to be
applied to the redemption or retirement of Permitted Bonds; provided that to the
extent such Net Loss Proceeds are not so applied to retire or redeem Permitted
Bonds after an offer to do so has been made (“Excess Loss Proceeds”), such
Excess Loss Proceeds shall be applied to repay Loans in accordance with this
Section 2.4B(iii)(b).”
(iii) Section 2.4B(iii)(c) of the Credit Agreement is hereby amended by the
addition of the following proviso at the end thereof:
“; provided that the amount of any prepayment otherwise required pursuant to the
foregoing provisions of this subsection 2.4B(iii)(c) shall be reduced by an
amount equal to the lesser of (x) the Permitted Bond Ratable Share of such
amount and (y) the amount of the related Net Termination Proceeds which are
required by the provisions of the Permitted Bonds to be applied or offered to be
applied to the redemption or retirement of Permitted Bonds; provided that to the
extent such Net Termination Proceeds are not so applied to retire or redeem
Permitted Bonds after an offer to do so has been made (“Excess Termination
Proceeds”), such Excess Termination Proceeds shall be applied to repay Loans in
accordance with this Section 2.4B(iii)(c).”
(iv) Section 2.4B(iii)(d) of the Credit Agreement is hereby amended to read in
its entirety as follows:
          “(d) Prepayments Due to Incurrence of Debt.
     On the fifth Business Day following the date of receipt by the Company or
any other Loan Party of the Cash proceeds (any such proceeds, net of
underwriting discounts and commissions and other reasonable fees, costs and
expenses associated therewith, including reasonable legal fees and expenses,
being “Net Proceeds”) from the incurrence of any debt of the Company or any
other Loan Party (other than any debt expressly permitted under clauses
(i)-(xix) of subsection 7.1), the Borrower shall prepay the Loans in an
aggregate amount equal to 100% of such Net Proceeds.”
(v) Section 2.4 of the Credit Agreement is hereby amended by adding the
following new subsection 2.4B(iii)(k) immediately following subsection
2.4B(iii)(j):
          “(k) Prepayments Due to a Permitted Equity Sale.



--------------------------------------------------------------------------------



 



6

     (1) If any Permitted Equity Sale is consummated, then no later than the
fifth Business Day following the date of receipt by the Parent, the Parent’s
Subsidiaries or the Company of any Equity Sale Proceeds in respect of such
Permitted Equity Sale, an amount equal to such Equity Sale Proceeds shall be
applied to prepay the Loans (with a concurrent permanent reduction in the
Revolving Loan Commitments) in accordance with subsection 2.4B(iii)(k)(2);
provided that the aggregate amount required to be applied to prepay the Loans
pursuant to this subsection 2.4B(iii)(k)(1) shall not exceed $500,000,000.
     (2) Any amounts required to be applied pursuant to subsection
2.4B(iii)(k)(1) will be applied to prepay all outstanding Loans on a pro rata
basis (with a concurrent permanent and ratable reduction in the Revolving Loan
Commitments in an amount equal to the principal amount of Revolving Loans so
prepaid).
     (3) The provisions of subsections 2.4B(iv)(c)-(e) will apply to any
prepayments required under this subsection 2.4B(iii)(k).”
               (c) Amendments to Section 2.9 of the Credit Agreement (Delayed
Start Revolving Commitments). Section 2.9 of the Credit Agreement is hereby
amended by adding the following new subsection 2.9F:
          “F. Delayed Start Revolving Commitments.
                    (i) The Borrower may by written notice to the Syndication
Agent and the Administrative Agent elect to request from time to time prior to
the Revolving Loan Commitment Termination Date, the establishment of one or more
new revolving credit commitments to take effect on the Revolving Loan Commitment
Termination Date (or any time thereafter but prior to the Maturity Date of the
Term B Delayed Draw Loans) (the “Delayed Start Revolving Loan Commitments”), in
an aggregate amount not in excess of the then amount of the Revolving Loan
Commitments. In the event of any reduction in the aggregate amount of the
Revolving Loan Commitments below the amount of the Delayed Start Revolving Loan
Commitments subsequent to the establishment of the Delayed Start Revolving Loan
Commitments, and prior to the Revolving Loan Commitment Termination Date, the
Delayed Start Revolving Loan Commitments shall simultaneously and automatically
be ratably reduced by an amount such that the Delayed Start Revolving Loan
Commitments shall not exceed the Revolving Loan Commitments as so reduced.
Delayed Start Revolving Loan Commitments shall become effective as of the
Revolving Loan Commitment Termination Date; provided that (1) no Potential Event
of Default or Event of Default shall exist on such date before or after giving
effect to such Delayed Start Revolving Loan Commitments and any related Credit
Extensions; (2) the Revolving Loan Commitments shall have terminated on the
Revolving Loan Commitment Termination Date, and any Revolving Loans theretofore
made shall have been repaid in full; (3) the Delayed Start Revolving Loan
Commitments shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the Borrower, the Syndication Agent, the
Administrative Agent and the Lenders that have been allocated any portion of the



--------------------------------------------------------------------------------



 



7

Delayed Start Revolving Loan Commitments and have agreed to such allocation in
their sole discretion, and each of which shall be recorded in the Register and
shall be subject to the requirement set forth in subsection 2.7B(iii); (4) the
Borrower shall deliver or cause to be delivered any legal opinions or other
documents or reasonably requested by the Syndication Agent or the Administrative
Agent in connection with any such transaction; and (5) the conditions set forth
in subsection 2.9F(ii) shall be satisfied as of the Revolving Loan Commitment
Termination Date.
                    (ii) No effect shall be given to the Delayed Start Revolving
Loan Commitments prior to the Revolving Loan Commitment Termination Date in
determining the requisite Lender approval for any amendment, modification,
termination, waiver or consent in respect of the Loan Documents (a
“modification”) pursuant to Section 10.6. However, it shall be a condition to
the availability of the Delayed Start Revolving Loan Commitment of any Lender on
and after the Revolving Loan Commitment Termination Date that (a) in connection
with any modification of the Loan Documents effected subsequent to the
establishment of the Delayed Start Revolving Loan Commitments but prior to the
Revolving Loan Commitment Termination Date, approval thereof shall have been
solicited (solely for purposes of this subsection 2.9F(ii)) from the Lenders
having Delayed Start Revolving Loan Commitments and (b) either (x) such Lender
shall have approved such modification or (y) such modification shall have been
approved by sufficient Lenders (including for this purpose Lenders having
Delayed Start Revolving Loan Commitments and excluding Lenders having Revolving
Loan Commitments) as would have been required for effectiveness if such
modification had been entered into on the Revolving Loan Commitment Termination
Date. No Lender having both a Revolving Loan Commitment and a Delayed Start
Revolving Loan Commitment may approve a modification with respect to one but not
the other of such Commitments.
                    (iii) The terms and provisions of the Delayed Start
Revolving Credit Commitments shall be, except as otherwise set forth herein or
in the related Joinder Agreement, identical to the Revolving Loan Commitments
and the Revolving Loans. The Joinder Agreements for the Delayed Start Revolving
Loan Commitments shall specify the date of scheduled termination of such
Commitments, the Applicable Margin applicable thereto, the applicable rate for
commitment fees with respect thereto, the applicable fees payable to the Lenders
thereunder and any other terms and conditions thereof which are different from
those applicable to the Revolving Loan Commitments and the Revolving Loans (and
which do not affect the rights and obligations of any other Class of Loans
hereunder); provided that all such terms and conditions shall be identical for
all Delayed Start Revolving Loan Commitments. Each such Joinder Agreement may,
without the consent of any other Lenders, effect such amendments to this
Agreement and to the other Loan Documents as may be necessary or appropriate, in
the opinion of the Syndication Agent and the Administrative Agent, to effect the
provisions of this Section 2.9F.”
               (d) Amendments to Section 7.1 of the Credit Agreement
(Indebtedness). Section 7.1 of the Credit Agreement is hereby amended by adding
the



--------------------------------------------------------------------------------



 



8

following new subsections 7.1(xix) and 7.1(xx) immediately following subsection
7.1(xviii):
     “(xix) The Company may from time to time issue senior unsecured notes or
senior notes secured by a second priority Lien on the Collateral, and the
Guarantors may issue unsecured guarantees thereof or guarantees thereof secured
by a second priority Lien on the Collateral; provided that (i) the aggregate
principal amount of notes issued pursuant to this subsection 7.1(xix) does not
exceed $500,000,000 at any time outstanding, (ii) the maturity date of and the
date any scheduled installment of principal is due on such notes issued pursuant
to this subsection 7.1(xix), shall not be prior to the latest Maturity Date of
any Loan at the time of issuance of such notes and (iii) after giving pro forma
effect to any such issuance, the Consolidated Leverage Ratio is not greater than
3.0:1.0. The Collateral Agent is hereby authorized and directed to enter into an
intercreditor agreement in customary form, under then current market conditions
and reasonably satisfactory to it and amendments to the Collateral Documents as
may be reasonably requested by the Company in order to facilitate such an
issuance of second priority secured notes, which execution and delivery shall be
conditioned upon receipt of the Collateral Agent of such certifications,
opinions of counsel and other confirmations as the Collateral Agent may
reasonably request; and
     (xx) the Company may issue from time to time, and the Guarantors may
guarantee, senior secured notes (“Permitted Bonds”) that rank pari passu with
the Loans (“Permitted Bond Issuance”); provided that: (i) the Net Proceeds are
applied pursuant to subsection 2.4B(iii)(d) hereof and (ii) the aggregate
principal amount of Permitted Bonds issued pursuant to all such Permitted Bond
Issuances does not exceed $1,000,000,000 at any time outstanding. The Collateral
Agent is hereby authorized and directed to execute and deliver such amendments
to the Collateral Documents as may be reasonably requested by the Company and
necessary or desirable to facilitate a Permitted Bond Issuance, and/or an
intercreditor agreement in customary form, under then current market conditions
and reasonably satisfactory to it, in each case which execution and delivery
shall be conditioned upon receipt by the Collateral Agent of such
certifications, opinions of counsel and other confirmations as the Collateral
Agent may reasonably request as to the legal matters set forth in Section 5
hereof with respect to the Collateral Documents after giving effect to such
amendments thereto and the related Permitted Bond Issuance.”
               (e) Amendments to Section 7.2 of the Credit Agreement (Liens and
Related Matters).
(i) Section 7.2C of the Credit Agreement is hereby amended by (x) replacing “or”
at the end of clause (iv) thereof with “,” , (y) inserting “or” at the end of
clause (v) thereof and (z) by adding the following additional clause (vi) at the
end thereof:
     “(vi) as set forth in any agreement relating to Indebtedness permitted
pursuant to subsections 7.1(xix) and 7.1(xx) hereof.”



--------------------------------------------------------------------------------



 



9

(ii) Section 7.2D of the Credit Agreement is hereby amended by replacing clauses
(i) and (j) thereof with the following:
     “(i) as set forth in any agreement relating to Indebtedness permitted
pursuant to subsections 7.1(xix) and 7.1(xx) hereof, (j) any encumbrances or
restrictions imposed by any amendments, modifications, restatements, renewals,
increases, supplements, extensions, refundings, replacements or refinancings in
whole or in part of the contracts, instruments or obligations referred to in
clauses (a) through (i) above (provided, that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Company’s management, no
more restrictive with respect to such dividend and other payments restrictions
than those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, extension,
refunding, replacement or refinancing), or (k) as contained in the Gaming
Concession Contract or as otherwise required by any Legal Requirement of Macau
SAR or the Macau Gaming Authority.”
               (f) Amendments to Section 7.3 of the Credit Agreement
(Investments; Joint Ventures; Formation of Subsidiaries). Subsection 7.3(viii)
of the Credit Agreement is hereby amended by (x) replacing “and” at the end of
clause (a) thereof with “,” , (y) inserting “and” at the end of clause
(b) thereof and (z) by adding the following additional clause (c) at the end
thereof:
     “(c) the proceeds, if any, from the Company’s issuance of any senior
unsecured notes or senior notes secured by a second priority Lien on the
Collateral in accordance with subsection 7.1(xix) hereof.”
               (g) Amendments to Section 7.6 of the Credit Agreement (Financial
Covenants).
     The table in Section 7.6B is hereby amended to read in its entirety as
follows:

              Maximum Consolidated Leverage      Fiscal Quarter Ending   Ratio
June 30, 2009
    4.00:1.0  
September 30, 2009
    4.50:1.0  
December 31, 2009
    4.50:1.0  
March 31, 2010
    4.00:1.0  
June 30, 2010
    4.00:1.0  
September 30, 2010
    3.50:1.0  
December 31, 2010
    3.50:1.0  
March 31, 2011 and thereafter
    3.00:1.0  



--------------------------------------------------------------------------------



 



10

               (h) Amendments to Section 7.10 of the Credit Agreement
(Transactions with Shareholders and Affiliates). Section 7.10 of the Credit
Agreement is hereby amended by (x) deleting “and” at the end of subsection
(xx) thereof, (y) replacing “.” at the end of end of subsection (xxi) thereof
with “;”and (z) by adding the following new subsections 7.10(xxii) and
7.10(xxiii) immediately following subsection 7.10(xxi):
     “(xxii) agreements and other arrangements entered into in connection with a
Permitted Equity Sale in order to facilitate such Permitted Equity Sale that are
either (i) required by the listing rules and procedures of the applicable
exchange on which any equity securities are listed in connection with such
Permitted Equity Sale or (ii) on terms which are not less favorable than arm’s
length terms; and
     (xxiii) the contemplated transfer (the “AH Transfer”) by the Company of all
or substantially all of the “apart hotel” tower component of the Four Seasons
Macau Resort Project to a wholly-owned Excluded Subsidiary in exchange for such
Excluded Subsidiary granting to the Company (or being obligated to grant to
third parties selected by the Company) the “right of use” for each apartment in
such tower, provided that (a) notwithstanding any provision to the contrary in
the Collateral Documents, such tower will remain as Collateral until shares in
such Excluded Subsidiary, and a “right of use” with respect to one or more
apartments, have been sold to a third party on arms-length terms (the first such
sale, the “First Sale”); (b) simultaneously with the AH Transfer, all of the
direct equity interests in such Excluded Subsidiary shall be pledged to the
Collateral Agent, on behalf of the Secured Parties, as security for the
Obligations pursuant to pledge documents that (1) provide for the release of
such pledge on equity interests that are sold to third parties on arms-length
terms and (2) are in all other respects reasonably satisfactory to the
Administrative Agent; (c) the AH Transfer must comply with all of the
requirements set forth in subsection (viii) of Section 7.7 above, with the
reference in clause (e) of said subsection to “proceeds” being deemed to be a
reference to all of the proceeds from the sales of equity interests in such
Excluded Subsidiary and “rights of use” for such apartments; (d) the
organizational documents of such Excluded Subsidiary shall be reasonably
satisfactory to the Administrative Agent and (e) no later than the closing date
of the First Sale, the third-party manager of such tower (if any) shall have
entered into a “subordination and non-disturbance agreement” with the Collateral
Agent on terms reasonably satisfactory to the Collateral Agent.”
          2. Conditions to Effectiveness.
          The effectiveness of the amendments contained in Section 1 hereof is
conditioned upon satisfaction of all of the following conditions precedent (the
date on which all such conditions have been satisfied being referred to herein
as the “Second Amendment Effective Date”):
               (a) Administrative Agent shall have received (i) a counterpart
signature page of this Amendment duly executed by each Loan Party and
(ii) consent



--------------------------------------------------------------------------------



 



11

and authorization from the Requisite Lenders to execute this Amendment on their
behalf;
               (b) each of the representations and warranties in Section 3 below
shall be true and correct in all material respects on and as of the Second
Amendment Effective Date;
               (c) each of the Syndication Agent and the Administrative Agent
shall have received payment in immediately available funds of all fees and other
amounts due and payable on or prior to the Second Amendment Effective Date,
including, without limitation, (i) in the case of the Administrative Agent only,
for the account of each consenting Lender that has evidenced its agreement
hereto by 4:00 p.m. (New York City time) on or before August 12, 2009, a
non-refundable consent fee in an amount equal to 0.50% of the aggregate
principal amount (without duplication) of such Lender’s Commitments and Loans
outstanding as of the date hereof and (ii) in the case of each of the
Syndication Agent and the Administrative Agent, reimbursement or other payment
of all reasonable and documented out-of-pocket expenses incurred by each of the
Syndication Agent and the Administrative Agent, respectively (including, without
limitation, reasonable and documented legal fees), required to be reimbursed or
paid by the Borrower, any Loan Party or the Parent under the Credit Agreement
(including, without limitation, in connection with this Amendment and the
documents and transactions related hereto) or any engagement letter entered into
by the Borrower and/or the Parent and the Syndication Agent and for which
invoices have been previously presented on or before the Second Amendment
Effective Date; and
               (d) Administrative Agent shall have received such other
documents, instruments, certificates and approvals as it may reasonably request.
     Administrative Agent will notify the Borrower reasonably promptly upon the
occurrence of the Second Amendment Effective Date.
          3. Representations and Warranties. In order to induce Lenders to enter
into this Amendment and to amend the Credit Agreement in the manner provided
herein each Loan Party which is a party hereto represents and warrants to each
Lender that each of the following statements is true and correct in all material
respects:
               (a) Corporate Power and Authority. Such Loan Party has all
requisite corporate, limited liability company or other organizational power and
authority to execute and deliver this Amendment and to perform its obligations
hereunder and under the Credit Agreement (as amended hereby). The execution,
delivery and performance by such Loan Party of this Amendment, and the
performance by such Loan Party of the Credit Agreement (as amended hereby) and
each other Loan Document to which it is a party, have been duly authorized by
all necessary corporate, limited liability company or other organizational
action of such Person, and no other corporate, limited liability company or
other organizational proceedings on the part of each such Person are necessary
to consummate such transactions.



--------------------------------------------------------------------------------



 



12

               (b) Enforceability; Binding Obligations. This Amendment has been
duly executed and delivered by such Loan Party. Each of this Amendment and,
after giving effect to this Amendment, the Credit Agreement and the other Loan
Documents, (i) is the legal, valid and binding obligation of each Loan Party
hereto and thereto, enforceable against such Loan Party in accordance with its
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and (ii) is in full
force and effect. Neither the execution, delivery or performance of this
Amendment or the performance of the Credit Agreement (as amended hereby), nor
the performance of the transactions contemplated hereby or thereby, will
adversely affect the validity, perfection or priority of Collateral Agent’s
Liens on any of the Collateral or its ability to realize thereon, except as
contemplated by subsections 7.1 (xix) and (xx) of the Credit Agreement as
amended by this Amendment.
               (c) Incorporation of Representations and Warranties from Credit
Agreement. After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents (other
than any such representations and warranties that, by their terms, are
specifically made as of an earlier date, in which case they were true and
correct in all material respects on and as of such earlier date) are and will be
true and correct in all material respects on and as of the Second Amendment
Effective Date to the same extent as though made on and as of that date.
               (d) No Conflicts. Neither the execution and delivery by such Loan
Party of this Amendment, nor the consummation of the transactions contemplated
hereby, nor the performance of and compliance with the terms and provisions
hereof or of the Credit Agreement (as amended hereby) by such Loan Party do and
will, at the time of such performance, (i) violate any provision of (a) any
Legal Requirement applicable to such Loan Party, (b) the Organizational
Documents of such Loan Party or (c) any order, judgment or decree of any
Governmental Instrumentality binding on such Loan Party, (ii) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of such Loan Party, (iii) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of such Loan Party (other than any Liens created under any of the Loan
Documents in favor of the Collateral Agent on behalf of the Lenders) or
(iv) require any approval of any Person under any Contractual Obligation of such
Loan Party except for such approvals or consents which will be obtained on or
before the Second Amendment Effective Date, or are not yet required to be
obtained pursuant to such Contractual Obligation and which such Loan Party has
no reason to believe cannot be obtained when required, and disclosed in writing
to Lenders, and except for such violations, conflicts, approvals and consents
the failure of which to obtain would not reasonably be expected to have a
Material Adverse Effect. No consent or authorization of, filing with, notice to
or other act by or in respect of, any Governmental Instrumentality or any other
Person is required in connection with the transactions contemplated hereby,
other than the post-effective notice to the Gaming Inspection and Coordination
Bureau required under the Gaming Sub-Concession Contract.



--------------------------------------------------------------------------------



 



13

               (e) No Default. After giving effect to this Amendment, no event
has occurred and is continuing or will result from the consummation of the
transactions contemplated by this Amendment that would constitute an Event of
Default or a Potential Event of Default.
          4. Acknowledgment and Consent.
               (a) Each Loan Party hereby acknowledges that it has reviewed the
terms and provisions of the Credit Agreement and this Amendment and consents to
the amendment of the Credit Agreement effected pursuant to this Amendment. Each
Loan Party hereby confirms that each Loan Document to which it is a party or
otherwise bound and all Collateral encumbered thereby will continue to guarantee
or secure, as the case may be, to the fullest extent possible in accordance with
the Loan Documents the payment and performance of all “Obligations” (as defined
in the applicable Loan Document) under each of the Loan Documents to which it is
a party.
               (b) Each Loan Party acknowledges and agrees that all Loan
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment.
               (c) Each Loan Party acknowledges and agrees that
(i) notwithstanding the conditions to effectiveness set forth in this Amendment,
such Loan Party is not required by the terms of the Credit Agreement or any
other Loan Document to consent to the amendments to the Credit Agreement
effected pursuant to this Amendment and (ii) nothing in the Credit Agreement,
this Amendment or any other Loan Document shall be deemed to require the consent
of such Loan Party to any future amendments to the Credit Agreement.
          5. Immunity and Indemnification of Agents. For the avoidance of doubt,
the general immunity and indemnification provisions of Sections 9.2 and 9.4 of
the Credit Agreement shall apply to all matters described in this Amendment with
respect to any Agent.
          6. Reference to and Effect on Credit Agreement and other Loan
Documents.
               (a) On or after the Second Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement,” “thereunder,” “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement as amended by this Amendment.
               (b) Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.



--------------------------------------------------------------------------------



 



14

               (c) The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided in this Amendment, constitute a waiver
of any provision of, or operate as a waiver of any right, power or remedy of any
Secured Party under any of the Loan Documents.
          7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement. Delivery of
an executed counterpart of any signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart so that all signature pages are physically
attached to the same document.
          8. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
          9. Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be governed by, and construed and enforced in accordance
with, the internal laws of the State of New York, without regard to conflicts of
laws principles thereof that would require the application of laws other than
those of the State of New York.
(signature pages follow)



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their respective officers thereunto duly
authorized, as of the date first written above.

            BORROWER:

VML US FINANCE LLC
      By:   /s/ Kenneth J. Kay         Name:   Kenneth J. Kay        Title:  
Senior Vice President and
Chief Financial Officer     



--------------------------------------------------------------------------------



 



 

            COMPANY:

VENETIAN MACAU LIMITED
      By:   /s/ Luis Nuno Mesquita de Melo         Name:   Luis Nuno Mesquita de
Melo        Title:   Director     



--------------------------------------------------------------------------------



 



 

            THE BANK OF NOVA SCOTIA,
  as Administrative Agent
      By:   /s/ Annabella Guo         Name:   Annabella Guo        Title:  
Director   



--------------------------------------------------------------------------------



 



 

         

            GOLDMAN SACHS CREDIT PARTNERS L.P.,
  as Syndication Agent
      By:   /s/ Douglas Tansey         Title: Authorized Signatory             

 